DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of independent claims 1, 6 and 11 in the instant application is that the prior art of record neither anticipates nor renders obvious applicant’s inventive concept regarding a “network controller peripheral device to: determine that an HBMA associated with the host computing device has not been received; and use a MAC address of the network controller peripheral device as the MAC address. ” as required by independent claims 1, 6 and 11, in combination with the other claimed limitations (emphasis added). The prior art of record teaches receiving and using the MAC address of a host controller (Dees paragraph 32). However the prior art of record does not teach the network device determining that the host address has not been received and using the network devices MAC address instead, as required by independent claims 1, 6 and 11.
Because claims 2-5, 7-10, 12 and 14-15 depend directly or indirectly on independent claims 1, 6 and 11, these claims are considered allowable for at least the same reasons noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-10230-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD T. MODO/
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181